Title: To Thomas Jefferson from Thomas Paine, 1 April 1797
From: Paine, Thomas
To: Jefferson, Thomas


                    
                        Dear friend
                        Havre de Grace April 1[st]—1797
                    
                    I left Paris about ten days ago and came to this place, intending to take passage in the Dublin Packet for New York, but the Vessel being crouded I shall wait another opportunity. Mr. Monroe, whom I left at Paris, intended going by the way of Bordeaux. Four American Vessels have arrived since I have been here. 1 from Savannah, 1 from Charleston, 1 from Wilmington N.C.—and 1 from N.Y.—which are the only arrivals from America, for several [wee]ks past. American Vessels are not employed as Carriers by [Fran]ce; that trade, since Mr. Jay’s treaty of surrender, is [gone into the?] hands of the Danes and Swedes. That neutral Ships […] property must be a general principle, or not at all. Mr. [Jay?] […] surrenders the principle, by treating it merely as a […]; and that without perceiving, that through the Medium […] second Article in the treaty of Commerce with france, ev[ery cir]cumstance is surrendered also. You can have but little conc[eption] how low the character of the American Government is sunk in Europe. The Neutral powers despise her for her meaness, and her desertion of a Common interest; England laughs at her imbecility, and France is enraged at her ingratitude, and Sly treachery. Such is the condition into which Mr. Washington’s Administration has brought America, and what makes it worse is, that John Adams has not Character to do any good. Some of the American papers speak of Mr. Madison’s coming as Envoy Extraordinary. As that Character is only temporary, and his reputation stands well here, he would, I believe, be received, tho’ it was refused to Mr. Pinckney, as a resident Minister. The recal of Mr. Monroe cut every thing asunder, for tho’ here they were enraged at the American Government, they were not enraged at him. They had an esteem for him, and a good opinion of him; they would listen to him, and he could soften them; but to recall him and to send in his place the brother of the Man who was concerned in forming Jay’s treaty was stupidity and insult both. If Mr. Madison should come you must not expect too much.
                    About the time this letter comes to hand you will hear that the Bank of England stopt payment on the 27 of Febru. and continues shut up. Several people who affected to laugh at my Decline and Fall of the English System of finance now see it in another light. That little Work was translated into french, and sent by the french Govermt. to all their foreign Agents and was also translated into German, low Dutch—Swedish and Italien. It demolished the credit of the English funds in those Countries, and caused a great [pu]lling out. It spread all over England,  for it was sold as low as […] Coppers, and at New-Castle at two. The farmers became […] of Paper. They run upon the Country banks with the […] Notes they took at Market. The Country Banks collected […] as they could of the Bank of England, and run upon […] for Cash—the people of London began to do the [same?] […] the whole complicated Machine knocked up at once. [Every?] bank in England is now Stopt. For my own part I cannot see how it is possible the bank of England should ever open again. Were it to open tomorrow the run upon it would be so immense, they would be obliged to shut it immediately. They are now emitting 20 shilling and forty shilling Notes, and as it is easy to see that a shopkeeper will not give change in Cash for a twenty shilling Note they will be obliged to emit ten shilling, and five shilling Notes and so on. I much question if England has gained any thing by Trade for an hundred years past; that is, ever since the funding system began. She has pushed her Manufactures about the World, at great risk and often at loss, and the bustle it made gave her the opportunity of pushing forth a vast quantity of Paper at home, which the Commercial Idiots mistook for gain and Wealth; but now, she comes to wind up her affairs she finds she has not so much money as she had an hundred years ago. The quantity of Money at this time in England is less than it was at the revolution in 1688. It is not estimated now at more than twelve Millions sterling. It never was more than twenty and if the public papers speak truth, not less than ten Millions have sent out in foreign Subsidies, foreign loans, and Expeditions on the Continent.
                    In france nothing is seen but Money. Paper is entirely gone. The quantity of Money in france must be great, since the whole of Trade and of Taxes is carried on entirely upon Money, and there is always a sufficiency of it whereever there is an Object to employ it […]. Every article of provision (not foreign) is cheaper, better, and more abundant than before the [revolut]ion. Bread is two Coppers and an half per pound. Beef and Mutton eight Coppers.
                    […] Peace I am not able to give you any opinion upon it. It [seems to?] me to be at a greater distance than it did four or five Mo[nths] […] two of the Coalized Powers, Austria and England, are now […] is now defeated every where. Bonaparte carries […] these last few days he has beaten the Arch-Duke C[harles] […] taken five thousand prisoners, 1400 in one Action, and 3600 [in] another. The Government of England is in a State of Bankrupt […] and her total downfal is probable. It will be a good thing when this happens, for it is the most mischievous, surly, and ill willed Government in the World. In this state of things france is not in a hurry about peace; for of what use would be a peace that would be war again in a short time? Four times have the English  Government been running into War, or upon the brink of it, since the American War. Once on account of Holland; again on account of Russia, again on account of Nootka sound—and now to support the lubberly Junto, called Crowned-heads.
                    How America will scuffle through I know not. The Mean, ungrateful, and treacherous Conduct of her Administration, helped on by the political Ignorance of a Considerable body of her Merchants, have ruined her Character; and from being the favourite, she is become the Scoff of the World. It is very disagreeable to me to write truths of this kind; but it can do you no service to disbelieve them. For my own part, whereever I go, I curse the Conduct of the American Government to save the Character of the Country. I hope you will accept the Vice-presidency, were it only to keep an Eye upon John Adams, or he will commit some blunder that will make matters worse. He has a Natural disposition to blunder and to offend, and Mr. Secretary Pickering is of the same Cast. When John Adams was in Holland, he published a small Work in favour of republics as if purposely to offend France; and when he was in England he wrote in support of what he called the English Constitution as if to offend republics. He is a Man entirely under the Government of a bad [tem]per without having any thing Manly in his Manner of acting it. […] Government of France appeared to be very unwilling to […]nities with America. The injury which Governeer [Morris made?] was repaired by Mr. Monroe; and as they hated the Idea […]ment between Republics, they enjoyed the return of con[fidence. When] Jay’s treaty appeared, it is easy to suppose the impression it [made] […]. They began to suspect that Mr. Monroe was sent for the purpose [of] amusing them while Jay was to act a contrary part in England. They waited however to see, if the President would ratify it. Then, what Notice Congress would take of it; and it was only till after the last chance was past that they broke out. They then told Mr. Monroe they had rather have the Government of America for an open Enemy than a treacherous friend. It is evident that if the two Treaties, that with France and that with England, could exist together, that France would be injured by the independance of America which cost her so much to support. Before that time the American flag was not a Neutral when England was at War, and if it is now to be a Neutral to protect English property and English Merchandize from Capture, whilst it gives no protection to those of France, it would be better to france that America was still under the English Government; for that Neutrality would be more benificial to England and more injurious to France than what America, considered merely in the Scale of Naval or Military power, could be to either. You ought not to be surprised if in  the Issue of this business, France should demand reimbursement for the expence she was at in supporting the independance of America; for she feels herself most rascally treated for that support; and unless John Adams is watched his surly Manners and those of Timothy Pickering will give some new opportunity to provoke it. At the time the cringing treaty was formed with England, Timothy Pickering, as Secretary of State, wrote officially to Mr. Monroe, in an insulting Manner towards [Fran]ce. “The American Government, says Timothy, is the comp[etent] Guardian of every thing which concerns her National ho[nour, policy, or] interest, and it will not ask the opinion nor be [guided by the] Advice of any Nation.” What are Ministers sent for, […] and to Consult, especially between Nations supposed […] alliance. The language of Timothy is the language of a Blow […] and were it said directly to france, she might be provoked to […]. There was a time when you were glad to ask our advice and [our] Money too, pay us what we have expended for you and get about your business. In the same letter Timothy calls those who oppose the English Treaty by the Name of dissaffected persons. “From the movements, says he, of dissaffected persons &c.” You will observe that I write this part only to you. Should Mr. Monroe arrive while Congress is sitting it ought to call, or invite him, before them, to know the State of their affairs; they will neither do Justice to the Country, to themselves, nor to him if they do not. It is only through the Medium of the house of representatives that the breach can be healed, and further Mischief avoided. Your Executive, John Adams, can do nothing but harm. You see that France has made every Power pay that insulted or injured her, yet those powers had not received former favours from her as America had done. The Ignorance in which your former executive has kept Congress and the Country, with respect to the State of their foreign Affairs, is equal to any assumption of the same kind, ever acted by any Despot.
                    For my own part I was always opposed, and ever shall be, to the plan of working government up to an Individual, and in all my publications I have written against it. In America, the place was made for the Man, and, at that time, it was not easy to prevent it. I hope it will be altered now, and my princi[pal mo]tive for wishing that you might be president, was, that [you might?] the better promote that alteration. The whole rep[…] is the president, and the part called the executive […] a plurality, as in the french Constitution. Mr. Monroe has written quires of letters, to the secretary of State. He might [as] well have written them to the Sepulchre. An Individual President will never be any thing more than the Chief of a Party, and the conductor of its politics. All contrary information goes for nothing.
                    
                    With respect to the Ships of Neutral Powers, (which makes the difficulty that America is now in) there were two Ways to have restrained if not totally to have prevented the depredation. The one was for the Neutral powers to have united for the protection of their own rights. Sweden and Denmark sent proposals to America for this purpose but no attention was paid to them. And as to Jay, he never held any communication with the Ministers of those powers when in England.
                    The other was, for France to have made a declaration to England, that if England Molested Neutral Ships coming to, or going from France, that France would take the Cargoes of all Neutral Ships going to or coming from England. England would then have seen that she would lose far more than she could gain. It was the forbearance of france that encouraged the depredations of England; for now that England sustains the reaction of her own politics, she seems disposed to let Neutral Ships pass. Had france made the Declaration at first, the Consequence would have been that either she would not have molested Neutral Ships, or she must have insured all Cargoes going and coming and sustained the loss of all. The Neutral Ships would not have been her [car]riers, nor traded with her, on any other Condition than being [insur]ed. I pressed the Minister De la Croix to make a declar[ation of this] kind to England when the british Agent, Malmsbury, [was in] Paris. I added, if you do not chuse to act upon the Dec[…] the effect of it. He wrote to me in answer that he would […] all his possibles to have it done. I wish it had been done [at?] first; for it is the bold politics of France that must secure the Neutrality of the American flag since her government has surrendered it.
                    My health is much improved, but the Abscess in my side still continues but with very little pain.
                    
                        Thomas Paine
                    
                